         Case 1:18-cv-01388-TSC Document 117 Filed 08/12/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
AFGHAN AND IRAQI ALLIES UNDER              )
SERIOUS THREAT BECAUSE OF THEIR            )
FAITHFUL SERVICE TO THE UNITED             )
STATES, ON THEIR OWN AND ON BEHALF )           Civil Action No. 1:18-cv-01388-TSC
OF OTHERS SIMILARLY SITUATED,             )
                                          )
            Plaintiffs,                   )
                                          )
      v.                                  )
                                          )
MICHAEL R. POMPEO, et al.,                )
                                          )
            Defendants.                   )
__________________________________________)

                                   NOTICE OF APPEAL

       Defendants, Michael R. Pompeo, in his official capacity as Secretary of State, Chad T.

Wolf, in his official capacity as Acting Secretary of Homeland Security, Kenneth T. Cuccinelli,

in his official capacity as Senior Official Performing the Duties of the Director, U.S. Citizenship

and Immigration Services, Carl C. Risch, in his official capacity as Assistant Secretary of State

for Consular Affairs, Tracy Renaud, in her official capacity as Associate Director Service Center

Operations Directorate, the U.S. Department of State, and the U.S. Department of Homeland

Security, hereby notify their appeal of the Honorable Judge Tanya S. Chutkan’s September 20,

2019 Order, ECF No. 76, February 5, 2020 Order, ECF No. 87, February 5, 2020 Order, ECF

No. 89, April 15, 2020 Order, ECF No. 106, June 14, 2020 Order, ECF No. 113, and June 23,

2020, ECF No. 114, to the United States Court of Appeals for the District of Columbia Circuit.

The orders are appealable interlocutory decisions of the district court under 28 U.S.C.

§ 1292(a)(1).




                                                 1
        Case 1:18-cv-01388-TSC Document 117 Filed 08/12/20 Page 2 of 3




Date: August 12, 2020                     Respectfully submitted,

                                          ETHAN P. DAVIS
                                          Acting Assistant Attorney General

                                          WILLIAM C. PEACHEY
                                          Director, District Court Section

                                          ANTHONY D. BIANCO
                                          Senior Litigation Counsel
                                          District Court Section

                                          /s/ Joseph F. Carilli, Jr.
                                          JOSEPH F. CARILLI, JR.
                                          N.H. Bar Identification No. 15311
                                          Trial Attorney
                                          United States Department of Justice
                                          Civil Division
                                          Office of Immigration Litigation
                                          District Court Section
                                          P.O. Box 868, Ben Franklin Station
                                          Washington, D.C. 20044
                                          Telephone: (202) 616-4848
                                          E-mail: joseph.f.carilli2@usdoj.gov

                                          WILLIAM M. MARTIN
                                          Trial Attorney

                                          Attorneys for Defendants




                                      2
         Case 1:18-cv-01388-TSC Document 117 Filed 08/12/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 12, 2020, I filed the foregoing electronically. Notice of

this filing will be sent by electronic mail to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.

                                               /s/ Joseph F. Carilli, Jr.
                                               JOSEPH F. CARILLI, JR.
                                               N.H. Bar Identification No. 15311
                                               Trial Attorney
                                               United States Department of Justice
                                               Civil Division
                                               Office of Immigration Litigation
                                               District Court Section
                                               P.O. Box 868, Ben Franklin Station
                                               Washington, D.C. 20044
                                               Telephone: (202) 616-4848
                                               E-mail: joseph.f.carilli2@usdoj.gov

                                               Attorney for Defendants
